Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on 06/02/2020 have been accepted by the Examiner.

Examiner’s Notes

4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to
cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
5.	 An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C.
112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations from claims 15-20 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders: with functional language
“executable portion” that “learns application compatibility”
“executable portion” that “automatically proves a list”
“executable portion” that “searches or crawls the one or more application projects”
“executable portion” that “recommends a list of application libraries”
“executable portion” that “indicates those of the list of recommended application”
“executable portion” that “retrieves for the plurality of application libraries”
“executable portion” that “creates a semantic index”
“executable portion” that “provides a list”
“executable portion” that “ranks the list”
“executable portion” that “initiate a machine learning component” ; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 15-20 have been interpreted to cover the corresponding
structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation See paragraph (Abstract, [0001] [0003] [0010] [0013 [0049] [0051] [0052]
Thus the systems appear to be in the hardware devices or circuits.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
6.	Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “ a list of recommended application libraries” in claims 1, 4, 5, 6, 7. 8, 10-20 and  the term “potentially incompatible” in claim 4, 11 and 17 is a relative term which renders the claims indefinite. The term “recommended application libraries” and “potentially incompatible” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus claims 1-20 are rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20190146762 ) and further in view of REUZEL (US 20210182131 A1)

As per claim 1, Singh discloses: A method, by a processor, for providing intelligent library management in a computing environment, comprising (Abstract, “A machine learning tool for resolving a compiler error in an application is provided. The application and an associated application metadata file may be stored on a server. The machine learning tool may identify one or more referenced external dependencies causing the compiler error. ”) where the machine learning is an intelligent management computing environment that resolve the compiler error of a server, the background section [0003] discloses the external software libraries stored on the server [0003] The external software libraries may be retrieved in their entirety and stored on the server as well.[0010] Initially, the machine learning tool may identify the external dependencies referenced in the application…  The external dependencies may include software libraries. The external dependencies may further include open-source software libraries, software objects and software classes”). The modification would be obvious because one of the ordinary skill in the art would be motivated to store the application content efficiently;
learning application compatibility from one or more application projects, repositories, a plurality of application libraries, data sources, or a combination thereof; (Abstract, The machine learning tool may be configured to compare the metadata of each comparable external dependent metadata file to the metadata of the application metadata file, assign a confidence level relative to a pre-determined confidence level, for each located comparable external dependency,  [0050] Machine learning classification tool 116 may then select the retrieved external dependency most compatible with the referenced external dependency”) where external dependencies include software libraries [0010]. Initially, the machine learning tool may identify the external dependencies referenced in the application. The tool may then instruct the web-crawler to locate a plurality of comparable external dependencies. The web-crawler may locate a plurality of comparable external dependencies for each of the referenced external dependencies. The external dependencies may include software libraries. The external dependencies may further include open-source software libraries, software objects and software classes. For example, the application source code may reference software library file extensions such as .dll file extension, .class file extension, and any other software library file extensions available. The web-crawler may locate a plurality of software library file extensions that may be the same or similar to the file extensions referenced in the application source code”) where the plurality of software library that may be the same or similar is the compatibility from one or more application projects, repositories, a plurality of application libraries;. [0012] [0015] [0016] and compatibility is shown in  [0050] Machine learning classification tool 116 may then select the retrieved external dependency most compatible with the referenced external dependency.
and automatically providing a list of recommended application libraries [0016] As a result of the storing of the user-selected dependency in the database, it may enable the machine learning tool to automatically retrieve the user-selected dependency when the user needs the application at a different time”) where recommended application libraries is shown in [0015] “configured to prompt a user to select the comparable external dependency. When the user selects a comparable external dependencies from the plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level”) [0010] Initially, the machine learning tool may identify the external dependencies referenced in the application. The tool may then instruct the web-crawler to locate a plurality of comparable external dependencies. The web-crawler may locate a plurality of comparable external dependencies for each of the referenced external dependencies. The external dependencies may include software libraries. The external dependencies may further include open-source software libraries, software objects and software classes. For example, the application source code may reference software library file extensions such as .dll file extension, .class file extension, and any other software library file extensions available. The web-crawler may locate a plurality of software library file extensions that may be the same or similar to the file extensions referenced in the application source code”) where the software library file extensions that are same or similar is the compatible recommended application libraries. [009] and [0015] discloses compatible application libraries [0009]The web-crawler may be used to search the internet for external dependencies most suitable for the application”), where the selected and locate plurality of comparable external dependencies  that include software libraries are the list of recommended application libraries as claimed 
ordered according to the application compatibility of one or more sections of an application library [0015] In certain embodiments there may be a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level. When there are a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may be further configured to prompt a user to select the comparable external dependency. When the user selects a comparable external dependencies from the plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may assign the user-selected comparable external dependency a highest level of confidence. The machine learning tool may then store, in a database on the centralized server, the user-selected comparable external dependency and its associated external dependent metadata file. The web-crawler may then download the user-selected comparable external dependency for the application”) where the ordered according to the application compatibility  is shown in [0013] The web-crawler may download the located comparable external dependencies for each referenced external dependency that may have a confidence level greater than the pre-determined confidence level.
Singh discloses compatibility [0050]. Singh does not specifically disclose the compatibility for implementation or integration. However, in an analogous art REUZEL US 20210182131 A1; discloses the above limitation (REUZEL [0042] the application interaction is defined, application conformance data 127 (which includes information regarding the application and the roles implemented by the application) is stored in the application conformance database 134. The application conformance database 134 stores a list of applications that have been configured to implement one or more roles. In some embodiments, the application conformance database 134 acts as a “market-place,” where users (e.g., application developers) may search for compatible applications and their capabilities to integrate with other applications (e.g., based on roles implemented by the applications) [0045].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of REUZEL with the method of Singh.  The modification would be obvious because one of the ordinary skill in the art would be motivated to integrating applications efficiently. 
As per claim 2 the rejection of claim 1 is incorporated and  further Singh discloses: including searching or crawling the one or more application projects, repositories, a plurality of application libraries, data sources, or a combination thereof to identify and learn content therein (Abstract, The machine learning tool may comprise a web crawler configured to locate one or more comparable external dependencies. The web crawler may retrieve an external dependent metadata file for each of the located comparable external dependencies and download the comparable external dependent metadata files”) [0009] [0010] [0011] [0013] .
As per claim 3 the rejection of claim 1 is incorporated and  further Singh discloses:  further including recommending a list of application libraries from the one or more application projects, repositories, a plurality of application libraries, data sources, or a combination thereof to add or modify the one or more sections of the one or more application projects [0015] In certain embodiments there may be a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level. When there are a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may be further configured to prompt a user to select the comparable external dependency. When the user selects a comparable external dependencies from the plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may assign the user-selected comparable external dependency a highest level of confidence. The machine learning tool may then store, in a database on the centralized server, the user-selected comparable external dependency and its associated external dependent metadata file. The web-crawler may then download the user-selected comparable external dependency for the application”) where the ordered according to the application compatibility  is shown in [0013] The web-crawler may download the located comparable external dependencies for each referenced external dependency that may have a confidence level greater than the pre-determined confidence level”) the list of application libraries is shown in [0052]  download each external dependency on the queue ..
As per claim 4 the rejection of claim 1 is incorporated and  further Singh discloses:  further including indicating those of the list of recommended application libraries being potentially incompatible with one or more application projects (Abstract, [0017] [0018] The machine learning tool may further comprise a web crawler. The web-crawler may be configured to locate one or more comparable external dependencies. The located comparable external dependencies may be similar to the external dependencies causing the compiler error”) where causing the compiler error shows application libraries being potentially incompatible as claimed.
As per claim 5 the rejection of claim 1 is incorporated and  further Singh discloses:   retrieving from the plurality of application libraries the list of recommended libraries [0009], [0010], [0015], metadata, or a combination thereof (Abstract, [0012] [0017] ; and creating a semantic index for the list of recommended libraries [0015] In certain embodiments there may be a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level. When there are a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may be further configured to prompt a user to select the comparable external dependency. When the user selects a comparable external dependencies from the plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may assign the user-selected comparable external dependency a highest level of confidence”) semantic index is shown in [0012] located external dependencies may include but is not limited to, a file version, a file name and a file size. .
As per claim 6 the rejection of claim 1 is incorporated and  further Singh discloses:    further including providing the list of recommended libraries matching a defined query [0010] he web-crawler may locate a plurality of software library file extensions that may be the same or similar to the file extensions referenced in the application source code”. [0018].
As per claim 7 the rejection of claim 1 is incorporated and further Singh discloses ranking the list of recommended libraries according to the application compatibility 
for implementation, integration, or replacement of one or more sections of one or more application projects Singh discloses compatibility [0050]. 0015] In certain embodiments there may be a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level. When there are a plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may be further configured to prompt a user to select the comparable external dependency. When the user selects a comparable external dependencies from the plurality of comparable external dependencies having a confidence level greater than the pre-determined confidence level, the machine learning tool may assign the user-selected comparable external dependency a highest level of confidence. The machine learning tool may then store, in a database on the centralized server, the user-selected comparable external dependency and its associated external dependent metadata file. The web-crawler may then download the user-selected comparable external dependency for the application”) where the ordered according to the application compatibility  is shown in [0013] The web-crawler may download the located comparable external dependencies for each referenced external dependency that may have a confidence level greater than the pre-determined confidence level. 
and initiating a machine learning component [0009] the machine learning tool may be configured to perform a plurality of steps”) to collect feedback and learn the one or more application projects from the plurality of application libraries, the data sources, or a combination thereof (Abstract, “The machine learning tool may be configured to compare the metadata of each comparable external dependent metadata file to the metadata of the application metadata file, assign a confidence level relative to a pre-determined confidence level, for each located comparable external dependency, and download the located comparable external dependencies having a confidence level greater than the pre-determined confidence level”) inherently including collect feedback and learn one or more application projects from the plurality of application libraries as claimed. Singh does not specifically disclose the compatibility for implementation or integration. However, in an analogous art REUZEL US 20210182131 A1; discloses the above limitation (REUZEL [0042] the application interaction is defined, application conformance data 127 (which includes information regarding the application and the roles implemented by the application) is stored in the application conformance database 134. The application conformance database 134 stores a list of applications that have been configured to implement one or more roles. In some embodiments, the application conformance database 134 acts as a “market-place,” where users (e.g., application developers) may search for compatible applications and their capabilities to integrate with other applications (e.g., based on roles implemented by the applications) [0045].
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of REUZEL with the method of Singh.  The modification would be obvious because one of the ordinary skill in the art would be motivated to integrating applications efficiently. 
Claims 8-14 are the system claims corresponding to the method claims 1-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-7 above.
Claims 15-20 are the computer program product claims corresponding to the method claims 1, (2 &3), 4-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1, (2 &3), 4-7  above.
Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	Ponceleon US 20210311926  a request associated with a software library, identifying metadata of the software library, determining, via chaincode, whether data of the software library has been previously stored on a blockchain; a method of managing a software library via blockchain according to example embodiments.  a smart contract or client that receives the library metadata 140 in a subsequent access to verify the content of the library metadata 140. the software library identified from the request is compatible with one or more licenses of the software library identified from the request, prior to storing the identified metadata within the blockchain.
Srivastava;  US 20210056095 A set of both smart contract and off-chain tools is described that enable the management and organization of data so as to enable storage of that data in a distributed ledger according to relational database principles. A cross-distributed-ledger-platform specification plus reusable core components together create a system that may be implemented on distributed ledger platforms to enable storage and retrieval of data to/from the distributed ledger governed by relational principles.
Title: SIBILLA: An implementation of an intelligent library management system; author: G Patrizi , published on  1993.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAMELI DAS/Primary Examiner, Art Unit 2196